EXHIBIT 10.1

CyberSource Corporation

2009 Executive Bonus Plan

This CyberSource Corporation 2009 Executive Bonus Plan (“Executive Bonus Plan”)
is established to provide additional incentive compensation for all eligible
executives to promote the financial success of CyberSource Corporation (the
“Company”).

For the purposes of this Executive Bonus Plan, “executive” shall mean any
employee of CyberSource with a title of vice president or above, and
“Qualification Date” shall mean the date of the Company’s regularly scheduled
Board of Directors meeting in January 2010.

Each executive that is employed full-time in 2009 and remains employed as an
executive through the Qualification Date will be eligible under the Executive
Bonus Plan, except:

 

  1. any executive that is on a written disciplinary or written performance plan
as of the Qualification Date will not be eligible;

  2. any executive whose regular compensation is comprised of fixed and variable
components will not be eligible unless and to the extent otherwise stated in
such executive’s written compensation plan;

  3. eligibility and amount of bonuses for any executive that has a written
employment contract with the Company shall be determined by such employment
contract, if applicable.

Bonus calculations for a newly hired eligible executive will be pro-rated
quarterly, which calculation commences in the first full quarter after
employment begins. Bonus payout calculations will be adjusted for promotions,
which calculation will commence with the first full quarter after the effective
date of the promotion. Bonuses will be pro-rated daily for any executive that
takes a leave of absence during 2009, where “leave of absence” means that the
executive is not being paid by CyberSource during his/her time out of the
office, e.g., unpaid vacation, unpaid sick leave, short term disability, long
term disability. Paid vacations and paid sick days taken within the Company’s
annual allowance are not considered “leaves of absences. The applicable bonus
will be paid no later than February 15, 2010 to those eligible executives. For
the purposes of this Executive Bonus Plan, a “quarter” is each consecutive three
month period commencing on January, April, July, and October of each calendar
year.

The bonus pool will be funded based on the Company’s achievement of its
internal, full year Non-GAAP operating income target set forth in the 2009
financial plan, adopted and approved by the Board of Directors, as may be
amended from time to time at the sole discretion of the Board of Directors.

Executive bonus target amounts are calculated as a certain percentage of base
salary and vary by executive. Eligible executives may also be eligible for
incremental bonuses, which are bonuses in excess of the bonus target amounts.
Those that are eligible for incremental bonuses and the amounts will be
determined by the CEO and the Compensation Committee of the Board of Directors
of the Company. The incremental bonus pool will be funded with one dollar for
every dollar of achievement in excess of the Company’s full year Non-GAAP
operation income target set forth in the 2009 financial plan until the
incremental bonus pool is fully funded.

The total, pre-tax dollar amount of target bonus (including incremental bonus if
applicable) paid to each eligible executive is comprised of two components. 75%
of the bonus amount is based on overall Company performance relative to its full
year, Non-GAAP operating income target. 25% of the bonus amount is based on
individual executive performance. Individual performance targets will be
established and approved by each executive’s manager, the CEO, the human
resources department, and Compensation Committee of the Board of Directors as
applicable.

The Bonus Plan may be revised or terminated at any time prior to the
Qualification Date at the sole and absolute discretion of the Company.